Citation Nr: 0509662	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from October 4 to November 8, 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that denied the appellant's claim of 
entitlement to service connection for pes planus.

In April 2003, the appellant submitted a signed form that 
stated he wanted a Board videoconference hearing and that he 
waived his right to an in-person hearing before a member of 
the Board.  In July 2004, the RO sent the appellant a notice 
letter informing him that his Board videoconference hearing 
had been scheduled for August 18, 2004; the RO also sent the 
appellant a reminder letter on August 9, 2004.  However, the 
appellant failed to report for the Board videoconference 
hearing scheduled for August 18, 2004.  Therefore, the Board 
finds that there is no outstanding hearing request and the 
case is ready for appellate review.  See 38 C.F.R. § 20.704.


REMAND

The appellant's service medical records indicate that he 
underwent an entrance examination on September 21, 1973.  The 
examiner documented the presence of second-degree pes planus 
with pronation that was not considered disqualifying.  The 
pes planus was described as asymptomatic.  On October 29, 
1973, the appellant complained of foot pain and was afforded 
an examination by a podiatrist.  The podiatrist rendered a 
diagnosis of severe pes planus with tarsal arthritis.  A 
Medical Board subsequently found that the appellant was 
medically unfit for induction, noting that he had a long 
history of foot problems prior to induction.  An approximate 
onset date of 1972 was given.  The Medical Board found that 
the appellant's pes planus was not in the line of duty, that 
the condition existed prior to his entry into service and 
that the pes planus was not aggravated by active service.  

The appellant states that he was treated at the Army Hospital 
at Fort Knox and diagnosed with pes planus.  The service 
medical records currently contain only a DA Form 3647 from 
Ireland Army Hospital dated in November 1973; it is unknown 
if there are more records at that facility.  In additional, 
the report from the October 1973 x-ray examination of the 
appellant's feet that apparently indicated the existence of 
tarsal arthritis is not of record.  Service medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The RO should take appropriate steps to 
obtain additional in-service foot treatment records and 
associate them with the claims file.

The Board notes that a veteran is presumed in sound condition 
except for defects or disorders noted when examined and 
accepted for service.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing disorder will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  In this case, although the medical 
board concluded that there had been no aggravation of pre-
existing pes planus, the Board finds it significant that the 
veteran had pes planus that was not considered disqualifying, 
and after a short time in service where it was noted that the 
veteran had recurrent difficulties with marching, running, 
and long standing, he was found to have "severe" pes planus 
that was disqualifying.  Such evidence raises the question of 
whether the pes planus was in fact made chronically worse by 
the rigors of military training as contended by the veteran.  
In order to obtain medical opinion evidence on this point, 
further evidentiary development is required.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for service connection based on the 
theory of aggravation of a pre-existing 
disability, and of what part of such 
evidence he should obtain and what part 
VA will yet attempt to obtain on his 
behalf, including medical opinion 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  The veteran should be instructed 
to submit all pertinent evidence in his 
possession.

2.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels or 
from any other appropriate source.  In 
particular, the RO should obtain records 
of all treatment rendered at the Ireland 
Army Hospital at Fort Knox between 
October 1973 and November 1973, as well 
as any in-service foot x-ray reports.  
These records should be associated with 
the claims file.  If no additional 
records can be obtained, documentation 
used in making that determination should 
be included in the claims file.

3.  After any additional records have 
been obtained, the RO should arrange for 
examination of the appellant's feet by a 
VA podiatrist or orthopedist in order to 
determine the status of the veteran's pes 
planus and whether pes planus first noted 
in September 1973 underwent a chronic 
worsening beyond natural progression 
during military service.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the medical 
probabilities that the veteran's pre-
existing pes planus underwent a chronic 
worsening during military service beyond 
natural progression of the disability.  
The examiner should consider all service 
medical records, including those that 
showed a non-disqualifying second degree 
pes planus with pronation in September 
1973 and severe pes planus with tarsal 
arthritis a short time later in October 
1973.  All necessary tests and studies 
should be conducted.  

4.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) that contains notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

